                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

               Plaintiffs,

v.                                                                 CV No. 17-1134 RB/CG

JOHN DOMINGUEZ, et al.,

               Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE
                       AND SETTLEMENT CONFERENCE

       To facilitate a final disposition of this case, a mandatory settlement conference

will be conducted in accordance with Federal Rule of Civil Procedure 16(a)(5). The

conference will be held on Thursday, August 22, 2019 at 9:00 a.m. in Organ

Courtroom at the United States Courthouse, in Las Cruces, New Mexico. A

telephonic status conference will be held on July 16, 2019, at 3:00 p.m. to discuss the

parties’ positions.

       IT IS HEREBY ORDERED that the parties and a designated representative,

other than counsel of record, with full authority to resolve the case, must attend in

person; counsel who will try the case must also attend in person. All attorneys and

parties involved in the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and

during the conference.1




       1 This does not prohibit disclosures stipulated to by the parties, necessary in proceedings
to determine the existence of a binding settlement agreement, or as otherwise required by law.
      IT IS FURTHER ORDERED that:

      1. By June 24, 2019, Plaintiff’s counsel shall serve on defense counsel a
         concise letter that sets forth a settlement demand itemizing the principle
         supporting damages or other relief that plaintiff asserts would appropriately be
         granted at trial.

      2. By July 1, 2019 Defendant’s counsel shall serve on Plaintiff’s counsel a
         concise letter that sets forth a response to the settlement demand.

      3. By July 8, 2019, each party shall provide to the Court:

             a. A copy of each letter that was sent to an opposing party;

             b. A confidential, concise letter containing an analysis of the strengths
                and weaknesses of its case; and

             c. Any video or audio recordings of the incident upon which this action is
                based.

          These materials may be submitted to the Court by email to
          garzaschambers@nmd.uscourts.gov

      4. Each of these letters typically should be five pages or fewer, and counsel will
         ensure that each party reads the opposing party’s letter before the settlement
         conference.

      5. Before July 16, 2019, Counsel shall confer with one another about their
         client’s respective positions.

      6. On July 16, 2019, at 3:00 p.m. Counsel shall call Judge Garza's AT&T
         Teleconference line at (877) 810-9415, follow the prompts, and enter access
         code 7467959 to be connected to the proceedings.

      A party must show good cause to vacate or reschedule the settlement

conference. Any such request must provide the Court with sufficient notice to ensure

that other matters may be scheduled in the time allotted for the settlement conference.

      IT IS SO ORDERED.



                                  _____________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
                                           2
